1    CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
2    RASMUSSEN LAW P.C.
     330 South Third Street, Suite 1010
3    Las Vegas, Nevada 89101
     (702) 464-6007
4
     Attorney for Defendant
5
                                 UNITED STATES DISTRICT COURT
6
                                          DISTRICT OF NEVADA
7

8    UNITED STATES OF AMERICA,           )
                                         )                 Case No.: 2:19-cr-00117-RFB
9                      Plaintiff,        )
                                         )
10   vs.                                 )                 STIPULATION TO CONTINUE
                                         )                 SENTENCING
11   EDUARDO LIMON,                      )
                                         )
12
                       Defendant.        )
13
     ____________________________________)

14
            IT IS HEREBY STIPULATED AND AGREED by and between defendant, Michael
15
     Kroger, by and through his counsel, Chris T. Rasmussen, Esq., and the United States America,
16
     by its counsel, Peter Levitt, Assistant United States Attorney, that the above-captioned matter
17

18
     currently scheduled for sentencing on October 29, 2019 at 11:00 a.m. be vacated and continued

19
     until November 6, or for a time suitable to the court within the next couple weeks.

20          This Stipulation is entered into for the following reasons:

21          1. The parties agree to a continuance;

22          2. The defendant’s counsel has court at 10:00 am in the State of Arizona and will not be

23   able to return until 12:00 pm.

24          3. Counsel for the Defendant has spoken to the Defendant and the Defendant has no

25   objection to this continuance;

26          4. Denial of this request could result in a miscarriage of justice;

27          5. For all the above- stated reasons, the ends of justice would best be served by a
28                                                     1
1
     continuance of the sentencing until November 6, 2019 or any time shortly thereafter.
2
            6. This is the second request for continuance.
3
            DATED this 23rd day of October, 2019
4

5    /s//:                                                      /s//:
     _________________________                                 ______________________________
6    CHRIS T. RASMUSSEN, ESQ.                                   PETER LEVITT
     Attorney for Defendant                                     Assistant United States Attorney
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                                   2
1

2    CHRIS T. RASMUSSEN, ESQ.
     Nevada Bar No. 007149
3    330 South Third Street, Suite 1010
     Las Vegas, Nevada 89101
4    (702) 464-6007
     Attorney for Defendant
5

6
                                 UNITED STATES DISTRICT COURT
7
                                          DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                    )
9                                                 )         Case No.: 2:19-cr-00117-RFB
            Plaintiff,                            )
10                                                )
            vs.                                   )         FINDINGS OF FACT AND
11                                                )         CONCLUSIONS OF LAW
                                                  )
12
     EDUARDO LIMON,                               )
13
                                                  )
                            Defendant.            )
14   ____________________________________)
15                                         FINDINGS OF FACT
16
            Based on the stipulation of counsel, and good cause appearing, the Court finds that:
17
            1. The parties agree to a continuance;
18
            2. The defendant’s counsel has court at 10:00 am in the State of Arizona and will not be
19
     able to return until 12:00 pm.;
20
            3. Counsel for the Defendant has spoken to the Defendant and the Defendant has no
21
     objection to this continuance;
22
                                         CONCLUSIONS OF LAW
23
            1. Denial of this request would result in a miscarriage of justice;
24
            2. For all the above-stated reason, the ends of justice would best be served by a
25
     continuance of the sentencing date at least 30 days.
26
            3. This is the second request for a continuance.
27

28                                                    3
1
                               UNITED STATES DISTRICT COURT
2
                                       DISTRICT OF NEVADA
3

4    UNITED STATES OF AMERICA,                  )
                                                )       Case No.: 2:19-cr-00117-RFB
5           Plaintiff,                          )
                                                )
6           vs.                                 )
                                                )       ORDER
7                                               )
     EDUARDO LIMON,                             )
8                                               )
                          Defendant.            )
9
     ____________________________________)
10
            Accordingly, IT IS SO ORDERED that the sentencing currently scheduled for September
11
                                                                      November 7
     29, 2019 at the hour of 11:00 a.m., by vacated and continued to ___________________, 2019, at
12
                 10:00 ___ xxx
     the hour of ______a.m./p.m.
13
                        24th day of October, 2019.
            DATED this ______
14

15
                                                        __________________________________
16                                                      RICHARD F. BOULWARE, II
                                                        UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28                                                  4
